

115 HR 7121 IH: Commission of Fine Arts District of Columbia Home Rule Act
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7121IN THE HOUSE OF REPRESENTATIVESNovember 13, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 40, United States Code, to prohibit the Commission of Fine Arts from exercising
			 authority over non-Federal property in the District of Columbia, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Commission of Fine Arts District of Columbia Home Rule Act. 2.Prohibiting Commission of Fine Arts from exercising authority over non-Federal property in the District of Columbia (a)Limiting authority over location of statues, fountains, and monumentsSection 9102(a)(1) of title 40, United States Code, is amended by striking District of Columbia and inserting District of Columbia which are owned by the Federal Government.
 (b)Clarification of limitations on authoritySection 9102(c) of such title is amended to read as follows:  (c)NonapplicationThe authority of the Commission under this section does not apply to any of the following:
 (1)The United States Capitol. (2)Any building of the Library of Congress.
 (3)Any building, property, or project which is owned by the District of Columbia. (4)Any private building, property, or project..
			